UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7406


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00057-GMG-16)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Paul Puzey appeals the district court’s order denying his motion to

reconsider a prior order granting in part his motion seeking relief under the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Puzey, No. 3:00-cr-00057-GMG-16 (N.D.W. Va. Sept. 2, 2020). We deny

Puzey’s motions for appointment of counsel and for a stay pending appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2